Citation Nr: 1532426	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUES

1. Entitlement to an initial compensable rating for status post right bunionectomy, for the period prior to April 29, 2010.

2. Entitlement to an initial compensable rating for status post left bunionectomy, for the period prior to April 29, 2010.

3. Entitlement to a rating in excess of 10 percent for a bilateral foot condition, identified as osteoarthritis, first metatarsophalangeal joint, status post right and left bunionectomies, for the period beginning on April 29, 2010.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from December 1986 to November 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Los Angeles, California Department of Veterans Affairs Regional Office (RO).  

In October 2011, the RO determined that the Veteran's separately service-connected  noncompensable status post right and left bunionectomies, could be assigned a single 10 percent disability rating for osteoarthritis of the first metatarsophalangeal joints of both feet, pursuant to 38 C.F.R. 4.71a, Diagnostic Code 5010, governing traumatic arthritis effective April 29, 2010.  Under this provision, a single rating of 10 percent is assignable if there is involvement of 2 or more minor joint groups, such as the metatarsophalangeal joints. Because the Board is remanding the claim for an initial rating greater than 10 percent for the period beginning on April 29, 2010, the Board has recharacterized the issues on the Title page accordingly.  

The issue of entitlement to a rating in excess of 10 percent, from April 29, 2010, for service-connected bilateral foot disabilities, identified as osteoarthritis of the first metatarsophalangeal joints, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of evidence of record shows that since the Veteran filed his claim for right and left foot conditions, his right and left foot disabilities have been manifested by difficulty wearing shoes, and pain on prolonged walking or standing.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for status post bunionectomy of the right foot for the period prior to April 29, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).

2. The criteria for an initial compensable rating for status post bunionectomy of the left foot for the period prior to April 29, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed a letter in May 2007 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 letter also provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

All identified or submitted outpatient treatment records have been associated with the electronic claims file.  Neither the Veteran nor his representative has identified any further outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Veteran was provided a VA examination of his feet in April 2010. This examination was adequate for rating purposes. The Board is also unaware of any outstanding evidence. Accordingly, the Board finds that VA's duties to notify and assist have been met.

Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  That does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements. Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59  (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing of record which leads to a conclusion that the evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding an issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Diagnostic Code (DC) 5284 provides ratings for disabilities of the feet.  A noncompensable rating is assigned for mild impairment due to foot injury. A 10 percent rating is assigned for "moderate" disability due to foot injury.  A 20 percent rating is assignable for "moderately severe" disability, and a 30 percent rating is warranted for "severe" disability.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).

Evidence and Analysis

For the period prior to April 29, 2010, the evidence of record includes the Veteran's lay statements averring that his bilateral foot condition makes it difficult to wear shoes and that prolonged standing or walking causes pain in his feet. VA treatment records from the VA medical center in Los Angeles from April 1998 to May 2012, fail to show any treatment or complaints related to the Veteran's right or left feet.  

The Veteran was afforded a VA examination in April 2010.  At that time, the Veteran reported pain in the balls of his feet and in his big toes, bilaterally, which occurred 3 times a day and lasted for 3 hours at a time, on average.  He reported that the pain was burning, aching, sharp, and cramping; and that out of 10, the pain was a 6 in severity.  He reported the pain was exacerbated by physical activity and prolonged standing and walking; it was relieved by rest, Tylenol, Advil, and massage.  He reported that when at rest, he had no pain, weakness, stiffness, swelling, or fatigue; when standing or walking, he had pain, stiffness and swelling.  He reported that he did not receive treatment and that he did not experience any overall functional impairment caused by his service-connected bilateral feet disabilities.  

On physical examination, the examiner noted that the Veteran's gait was within normal limits.  The feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not require the use of any assistive device for ambulation.  There was tenderness in the feet bilaterally, but no painful motion, edema, disturbed circulation, weakness, muscle atrophy, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right and left great toes.  There was no tenderness in the plantar surface of the feet, bilaterally, and alignment of the Achilles tendon was normal on the right and left.  There was no evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The examiner noted that the Veteran had no limitation with standing and walking and he did not require any type of support with his shoes.  X-rays of the feet showed mild to moderate hallux valgus, early osteoarthritis in the first metatarsophalangeal joint, and posterior calcaneal spur, bilaterally.  

The Board has considered whether a higher rating is warranted for the Veteran's service-connected right and left foot disabilities prior to April 29, 2010; however, upon review of the evidence of record, to include the Veteran's statements, the Board finds that his right and left foot disabilities are manifested by no more than mild impairment for this period, and a compensable rating is not warranted. VA treatment records show no treatment for his feet, and he reported no functional impairment and that he was receiving no treatment for his feet at the April 2010 examination. Any pain on use was relieved by rest and over the counter medication. There was no edema, disturbed circulation, weakness, muscle atrophy, heat, redness, or instability, abnormal weight bearing or unusual shoe wear pattern.

The April 2010 examination also showed that the Veteran did not have evidence of pes planus, pes cavus, hammer toes, Morton's metatarsalgia, or hallux rigidus, so provisions governing the evaluation of these disabilities are not applicable. Moreover, there is no evidence of weak foot or malunion or nonunion of the tarsal bones. X-rays showed mild to moderate hallux valgus, but this is insufficient for a compensable rating, which requires severe hallux valgus. 38 C.F.R. § 4.71a, DC 5280. 

Therefore, the Board is unable to find that the symptoms of the Veteran's right and left status post bunionectomy support a moderate impairment prior to April 29, 2010. 38 C.F.R. § 4.71a, DC 5284.  Moreover, no other provision governing the evaluation of the feet is applicable or supports a compensable evaluation.  Accordingly, the Board concludes that the Veteran's service-connected right and left foot disabilities are noncompensable, for the period prior to April 29, 2010.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a compensable rating for status post right foot bunionectomy, for the period prior to April 29, 2010, is denied.

Entitlement to a compensable rating for status post left foot bunionectomy, for the period prior to April 29, 2010, is denied.


REMAND

The Board finds that additional development is needed to adjudicate the Veteran's claim for a rating greater than 10 percent for a bilateral foot condition, identified as osteoarthritis of the metaphalangeal joints, status post bunionectomy. 

The Veteran was afforded a VA examination in June 2013 to assess the severity of his service-connected bilateral feet disabilities.  However, upon review of the June 2013 VA examination report, the Board finds that the examination was inadequate.  Specifically, the examiner noted that the Veteran suffered from hallux valgus, but did not complete the necessary discussion of the Veteran's hallux valgus symptoms.  Further, the examiner did not complete the functional assessment for hallux valgus.  As a complete and adequate examination is necessary to decide the claim, the Board finds that a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, the Board notes that subsequent to the June 2013 VA examination, in May 2014, the Veteran received treatment at the Phoenix VA Medical Center, when he reported that the pain related to his bilateral feet disabilities had been increasing.  As the record indicates the Veteran is now receiving treatment for his bilateral feet disabilities, current treatment records should be obtained and associated with the record before a decision is rendered in this matter.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding pertinent VA or private treatment records not already associated with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected bilateral foot disability, identified as osteoarthritis of the metaphalangeal joints, status post right and left bunionectomy.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily or occupational activities, and the level of the disability.  

3. Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


